Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of applicant’s amendment filed on June 3, 2022. Claims 1-21 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lankhorst et al. (Pub. No.: US 2007/0285378); hereinafter referred to as “Lankhorst”, in view of Siessegger et al. (Pub. No.: US 2014/0361696); hereinafter referred to as “Siessegger”.
Regarding Claim 1, Lankhorst teaches, in Figures 2-4, an array of light emitting diodes (22) comprising: a plurality of stages, each stage comprising a plurality of light emitting diodes (LEDs), the LEDs arranged linearly on a circuit board in a plurality of clusters ((24), [0035]), where a distance between adjacent LEDs within a cluster is smaller than a distance between LEDs in adjacent clusters; wherein adjacent clusters contain LEDs from different stages and each stage contains LEDs in different clusters (see Figure 2).
Lankhorst teaches, in Figure 4, switching regulators ([0044]). Lankhorst doesn’t explicitly teach floating switches. Siessegger, in the same field of endeavor, teaches (see Figure 1) an array of LEDs  (LEDs) connected to a floating switch (sw1-SwN). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the array of LEDs taught by Lankhorst to include the floating switches as taught by Siessegger, since Lankhorst teaches the array of LEDs connected to switching regulators, and to efficiently control the current flowing through the LEDs.
Regarding Claim 2, Lankhorst, in view of Siessegger, teaches, in Figure 2, the array of claim 1, wherein the LEDs within a cluster have different colors (RGB).
Regarding Claim 3, Lankhorst, in view of Siessegger, teaches, in Figure 2, the array of claim 2, wherein the clusters comprises a first cluster, a second cluster, a third cluster and a fourth cluster (24). Lankhorst does not explicitly teach the arrangement of clusters and stages as recited in the claim. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system taught by Lankhorst by arranging the clusters and stages, since the arrangement of LEDs and switches on a circuit board is a mere matter of designer choice and to control the light output of the LEDs.
Regarding Claim 4, Lankhorst, in view of Siessegger, teaches, in Figure 2, the array of claim 1, wherein each stage of the plurality of stages has a same number (5) of the LEDs, thereby creating a 1:1:1 ratio for voltages of the plurality of stages thereby creating a uniform light intensity.
Regarding Claim 6, Lankhorst teaches, in Figures 2-4, an array of light emitting diodes (22) comprising: a plurality of light emitting diodes packages arranged on a circuit board ([0035]) in a plurality of clusters (24), each LED package contains at least three diodes having separate dies, where a distance between adjacent LED packages within the cluster is smaller than a distance between LED packages in adjacent clusters (see Figure 2); a plurality of stages comprising a plurality of light emitting diodes (LEDs).
Lankhorst teaches, in Figure 4, switching regulators ([0044]). Lankhorst doesn’t explicitly teach floating switches. Siessegger, in the same field of endeavor, teaches (see Figure 1) an array of LEDs  (LEDs) connected to a floating switch (sw1-SwN). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the array of LEDs taught by Lankhorst to include the floating switches as taught by Siessegger, since Lankhorst teaches the array of LEDs connected to switching regulators, and to efficiently control the current flowing through the LEDs.
Regarding Claims 7 and 9-10, Lankhorst teaches, in Figure 2, the array of claim 6, wherein LEDs in a cluster have a same positional order in some of the plurality of stages. Lankhorst, in view of Siessegger, does not teach wherein LEDs in a cluster have a same positional order in the plurality of stages, the adjacent cluster positions, and enabling the plurality of clusters to have a same intensity. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system taught by Lankhorst by using the cluster arrangement recited in the claim, since cluster arrangement of LEDs is a mere matter of designer choice and to control the light output of the LEDs.
Regarding Claim 8, Lankhorst, in view of Siessegger, teaches the array of claim 6, wherein a number of LED packages in each cluster (24) are the same (see Figure 2).
Regarding Claim 11, Lankhorst, in view of Siessegger, teaches the array of claim 6, wherein LEDs with an LED package have a different color (see Figure 2).
Regarding Claim 12, Lankhorst, in view of Siessegger, teaches the array of claim 8, wherein each cluster has five LED packages. ,Lankhorst, in view of Siessegger, does not teach wherein each cluster has four LED package. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system taught by Lankhorst by using four packages per cluster, since cluster arrangement of LEDs is a mere matter of designer choice and to control the light output of the LEDs.
Regarding Claim 13, Lankhorst teaches, in Figures 2-4, a system comprising: a plurality of light emitting diodes (LEDs) (22); a plurality of clusters (24) comprising the plurality of LEDs; a plurality of stages comprising the plurality of clusters; and a variable resistance (AM Control, [0047]) having at least two set points configured to maintain control resolution of the system (inherent if the resistance is variable).
Lankhorst teaches, in Figure 4, switching regulators ([0044]). Lankhorst doesn’t explicitly teach floating switches. Siessegger, in the same field of endeavor, teaches (see Figure 1) an array of LEDs  (LEDs) connected to a floating switch (sw1-SwN). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the array of LEDs taught by Lankhorst to include the floating switches as taught by Siessegger, since Lankhorst teaches the array of LEDs connected to switching regulators, and to efficiently control the current flowing through the LEDs.
Regarding Claim 14, Lankhorst teaches a variable resistance (AM Control, [0047]). Lankhorst does not teach a variable resistor in the current sense path. Siessegger, in the same field of endeavor, teaches (see Figure 1) a resistor in the current sense path. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the array of LEDs taught by Lankhorst to include a variable resistor in the current sense path as taught by Siessegger, to control the current through the LEDs and the overall light output.
Regarding Claim 15, Lankhorst, in view of Siessegger, teaches the system of claim 13, wherein the variable resistance comprises a variable resistor having the at least two set points to provide the variable resistance ([0047]).
Regarding Claim 16, Lankhorst, in view of Siessegger, teaches the system of claim 13, further comprising a closed loop feedback mechanism for each color LED in a luminaire, wherein the closed loop feedback mechanism provides feedback of each color LED over time and temperature (via sensor, [0007, 0038, 0066]).
Regarding Claim 17, Lankhorst, in view of Siessegger, teaches emitters (LEDs, 22) and a detector (80) in an enclosure (LCD). Lankhorst, in view of Siessegger, does not explicitly teach a shield from the ambient light. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the array of LEDs taught by Lankhorst to include an ambient light shield, since it is known in the art to shield ambient light from light sensors, to effectively measure the light from the LEDs with a minimal error rate.
Regarding Claim 18, Lankhorst teaches, in Figures 2-4, a system, comprising a plurality of light emitting diodes (LEDs)(22), a plurality of clusters ((24), [0035]), a light sensor (80, [0038]) disposed on a second circuit board facing the at least one LED of each color; and a controller ((19), Abstract) configured to receive detection results from each light sensor and a control current control signal input to a linear current regulator per color based on the respective detection results. 
Lankhorst teaches, in Figure 4, switching regulators ([0044]). Lankhorst doesn’t explicitly teach floating switches. Siessegger, in the same field of endeavor, teaches (see Figure 1) an array of LEDs  (LEDs) connected to a floating switch (sw1-SwN). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the array of LEDs taught by Lankhorst to include the floating switches as taught by Siessegger, since Lankhorst teaches the array of LEDs connected to switching regulators, and to efficiently control the current flowing through the LEDs.
Lankhorst does not explicitly teach wherein a subset of the plurality of LEDs are arranged on a first side of a circuit board and at least one LED of each color is arranged on a second side of the circuit board opposite to the first side. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system taught by Lankhorst by arranging a plurality of LEDs of one side of the circuit board and at least one LED on the second side of the circuit board, since the arrangement of LEDs on a circuit board is a mere matter of designer choice and to control the light output of the LEDs.
Regarding Claim 19, Lankhorst, in view of Siessegger does not teach a baffle on the circuit board. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system taught by Lankhorst by using a baffle between adjacent light sensors, since it is known in the art to use baffles on circuit boards, to reduce the harshness of the light source.
Regarding Claim 20, Lankhorst, in view of Siessegger does not explicitly teach the system of claim 18, wherein the at least one LED of each color is from a same cluster. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system taught by Lankhorst by arranging the at least one LED of each color is from a same cluster, since the arrangement of LEDs on a circuit board is a mere matter of designer choice and to control the light output of the LEDs.
Regarding Claim 21, Lankhorst, in view of Siessegger does not explicitly teach the system of claim 18, wherein the LEDs are arranged in packages, and wherein at least one package is arranged on the second side. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system taught by Lankhorst by arranging the LEDs in packages and the at least one package on the second side, since the arrangement of LEDs on a circuit board is a mere matter of designer choice and to control the light output of the LEDs.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lankhorst et al. (Pub. No.: US 2007/0285378); hereinafter referred to as “Lankhorst”, in view of Siessegger et al. (Pub. No.: US 2014/0361696); hereinafter referred to as “Siessegger”, further in view of Heimes (Patent No.: US 9,699,841).
Regarding Claim 5, Lankhorst, in view of Siessegger teaches an array of LEDs arranged on a circuit board. Lankhorst, in view of Siessegger, does not teach the array is configured for an aircraft interior. Heimes, in the same field of endeavor, teaches an array of LEDs configured for an aircraft interior (col 1, lines 13-16). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the array of LEDs taught by Lankhorst (as modified by Siessegger) by using it in an aircraft interior as taught by Heimes, since it is known in the art to use LEDs for an aircraft interior, and to reduce the power consumption in an aircraft.

Response to Arguments
Applicant’s arguments, filed on June 3, 2022, with respect to the 35 USC 112 rejection of claim 1, have been fully considered and are persuasive.  The 35 USC 112 rejection of claim 1 has been withdrawn. 

Applicant's arguments filed on June 3, 2022, with respect to the 35 USC 103 rejections, have been fully considered but they are not persuasive. 
Regarding Claims 1, 6, 13 and 18, applicant alleges that prior art Lankhorst fails to teach an LED system having a plurality of stages “wherein adjacent clusters contain LEDs from different stages and each stage contains LEDs in different clusters.”. Applicant alleges that prior art Lankhorst is silent regarding multiples stages as well as the arrangement of clusters within those multiple stages.
Examiner respectfully disagrees with the applicant. Prior art Lankhorst teaches, in Figure 4, multiples stages (voltage source (40) + 36 (LED strings); voltage source (41) + 37 (LED strings), etc.). Each cluster contains multiple colors (Figure 2, [0041-0042]), and each stage includes one color LED (36, 37, etc.). Therefore, adjacent clusters include a contain LEDs from different stages and each stage would contain LEDs that are in different clusters.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C. Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2844